Sandeeson, J.
This is an appeal from a decree of the Probate Court denying a motion of the appellant to frame jury issues. The motion contained three issues, but at the hearing the only one which the appellant asked the court to frame was that relating to the testator’s soundness of mind. The judge of the Probate Court acted upon statements of counsel and a former will of the decedent introduced in evidence in which the provision concerning the appellant was the same as in the will being offered for probate.
The controlling principles, in accordance with which a judge of probate is to act in reaching his decision on a motion to frame issues in such a case, have been frequently stated in recent adjudications of this court, and it is assumed in the case at bar that the judge of probate was guided by those principles in denying the motion. Clark v. McNeil, 246 Mass. 250. Old Colony Trust Co. v. Spaulding, 250 Mass. 400. It would serve no useful purpose to narrate the facts. The judge „ may well have thought that the statements presented no genuine and doubtful question of-fact as to the testator’s capacity to make a will. We are of opinion that, when all of the evidence offered is considered, the decision of the Probate Court ought not to be reversed. See Old Colony Trust Co. v. Pepper, 248 Mass. 263; Wilbar v. Diamond, 249 Mass. 568; Beal v. Davis, 251 Mass. 175; Dwyer v. Ferren, 255 Mass. 261.

Decree affirmed.